Citation Nr: 1205506	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-12 275	)	DATE
	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus.

3.  Entitlement to service connection for headaches and sweats, as secondary to diabetes mellitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to service-connected left knee disabilities.

6.  Entitlement to an increased disability rating for chondromalacia patella of the left knee, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

8.  Entitlement to an increased initial disability rating for limited painful flexion of the left knee, rated as 10 percent disabling prior to March 24, 2010, and 20 percent disabling thereafter.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

10.  Entitlement to an additional period of temporary total evaluation pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) RO in Phoenix, Arizona.  

Of note, a July 2004 rating decision granted the Veteran a separate 10 percent disability evaluation for instability of the left knee, effective November 10, 2003.  A May 2006 rating decision granted the Veteran a separate 10 percent disability evaluation for limitation of flexion of the left knee, effective March 10, 2006, which was increased to 20 percent disabling effective March 24, 2010 in a January 2011 rating decision.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for hypertension, headaches, and hepatitis C, as well as his claim of entitlement to TDIU and his petition to reopen his previously denied claim of entitlement to service connection for diabetes mellitus.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on his part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested during service or for many years following separation from service, and is not causally related to or aggravated by service-connected disability.  

2.  Throughout the rating period, the Veteran's chondromalacia patella of the left knee was manifested by painful motion with extension to 15 degrees.

3.  Throughout the rating period on appeal, the Veteran had no more than mild instability. 

4.  Throughout the rating period prior to March 24, 2010, the Veteran's limitation of flexion was to 90 degrees.

5. Throughout the rating period since March 24, 2010, the Veteran's limitation of flexion was to 30 degrees.

6.  The evidence of record reflects that the Veteran was admitted to the hospital for his left knee surgery on February 21, 2007; he was discharged the same day.

6.  The evidence of record does not reflect that the Veteran's disability required convalescence past March 31, 2007.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria are not met for a rating higher than 20 percent for chondromalacia patella of the left knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

3.  The criteria are not met for a rating higher than 10 percent for instability of the left knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4. The criteria are not met for an initial rating higher than 10 percent for the period prior to March 24, 2010 for limited flexion of the left knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

5.  The criteria are not met for a rating higher than 20 percent for the period since March 24, 2010 for limited flexion of the left knee .  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

6.  The criteria for an additional temporary total rating, past March 31, 2007, for treatment of and/or convalescence for left knee surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record reflects that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in August 2006.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disability, including anxiety and depression, as secondary to his service-connected left knee disabilities.

The Veteran's service medical records do not show that the Veteran complained of or was treated for psychiatric complaints during his military service, or reported any related complaints at separation from service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Accordingly, the Board cannot conclude that a psychiatric disability is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges that the Veteran asserts that he has depression and anxiety related to his service-connected left knee disabilities, but there is no evidence that he has been treated for any related psychiatric complaints since his military service, and none of his treating providers have associated this disability with his military service, or his service-connected left knee disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology do not assist his remaining claims because although the Veteran's statements have been found to be sufficiently credible for the purpose of establishing service connection for knee disabilities, they are not competent to diagnose or link an acquired psychiatric disability with active service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the December 2007 VA examination report concludes that the Veteran does not have an acquired psychiatric disability which is causally related or aggravated by the Veteran's military service, including his service-connected left knee disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  According to the December 2007 VA examiner, the Veteran denied depression as a result of his service-connected left knee disabilities, and instead complained that his mood was affected by his pain medication; nonetheless, the VA examiner found that the Veteran had a pain disorder, polysubstance abuse in remission, and a substance-induced mood disorder.  The VA examiner concluded that these diagnoses were unrelated to the Veteran's military service, including his service-connected left knee disabilities, as those diagnoses are related to both psychological and physiological factors unrelated to his military service and service-connected left knee disabilities.  The VA examiner further found that the Veteran's service-connected knee disabilities did not in any way contribute to, or otherwise aggravate, the Veteran's substance abuse.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the December 2007 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's claimed psychiatric disability cannot be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Chondromalacia Patella

The Veteran's chondromalacia patella is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 5261, a 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  A 30 percent evaluation is warranted for limitation of leg extension to 20 degrees, and a 40 percent evaluation is warranted where leg extension is limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's chondromalacia patella of the left knee, the objective clinical evidence of record, throughout the rating period on appeal, that the Veteran is able to extend his left knee to at least 12 degrees without pain, weakness, incoordination, or fatigability, and there is no evidence of additional loss after repetition; the Veteran's April 2006 VA examination report states that the Veteran's limitation of extension was due to complaints of pain.  The record also indicates that the Veteran can extend fully, with no evidence of pain on extension; the Veteran had full active range of extension at his March 2010 VA examination.  In sum, the Veteran's range of motion is too significant to warrant a disability rating in excess of 20 percent for limitation of extension.  Similarly, the Veteran has pain of the left knee, but he does not have overall moderate impairment of his tibia and fibula, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of extension already shown on examination, even when his symptoms are most problematic.  In particular, the April 2006 and March 2010 VA examiners noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 20 percent rating for his chondromalacia patella adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of extension.  

Limited Flexion

The Veteran's limited flexion of the left knee is currently evaluated as 10 percent disabling prior to March 24, 2010 and 20 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to Diagnostic Code 5260, a 10 percent rating is assigned when leg flexion is limited to 45 degrees and a 20 percent rating requires leg flexion limited to 30 degrees.  For the next higher 30 percent evaluation, there must be flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Considering the rating criteria applicable to the Veteran's limited flexion of the left knee, the objective clinical evidence of record, throughout the rating period prior to March 24, 2010, does not show that the Veteran has flexion limited to 30 degrees.  His flexion, at worst, and fully acknowledging his pain, is still to at least 90 degrees, including at his April 2006 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating for that rating period.  

Moreover, upon reviewing the medical evidence for the rating period since March 24, 2010, the Board points out that the Veteran did not have limitation of flexion to 15 degrees.  The March 2010 VA examination shows that the Veteran's flexion was between 45 and 60 degrees, during passive range of motion and no worse than 30 degrees during active range of motion.   Likewise, there was no evidence of swelling or atrophy, despite complaints of tenderness.  

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the April 2006 and March 2010 VA examiners noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his currently assigned ratings adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of flexion for the periods on appeal.  

Instability

The Veteran's instability of the left knee is rated at 10 percent pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5257.  According to DC 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability and a 30 percent rating is warranted for severe subluxation or lateral instability.  

After review of the record, the Board finds a rating in excess of 10 percent is not warranted at any time during the rating period on appeal.  The objective medical evidence of record does not suggest the existence of moderate subluxation or lateral instability.  The Board acknowledges that the record includes the Veteran's history of instability, but that the Veteran's left knee was stable to stress of the medial and lateral collateral ligaments at the March 2010 examination; the Veteran also had a negative anterior drawer sign at that time.  The evidence generally reflects of normal or no more than mild instability, and the Veteran's gait and posture are consistently found to be normal.  In this case, the Board finds the objective evidence is more probative than the Veteran's histories, and the Board finds the Veteran's left knee disability is productive of no more than slight instability during the rating period.  

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his instability of the left knee, because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the mild instability already shown on examination, even when his symptoms are most problematic.  In particular, the March 2010 VA examiner noted that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating for instability is adequate compensation.

Additional Considerations

The Board also considered the Veteran's statements that his left knee disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected left knee disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the Veteran's treating physicians at VA and the VA examiners found that the Veteran's service-connected left knee disabilities were as previously characterized and were productive of no more than mild to moderate effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected left knee disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left knee disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left knee disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Rating

Legal Criteria

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Title 38 C.F.R. § 4.30  also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals). 38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2011).  

Analysis

The Veteran asserts that he is entitled to a temporary total rating related to his left knee surgery in February 2007.  He has asserted that the temporary total rating both should have remained in effect later than March 31, 2007, the end of the his period of recovery.  

A February 2007 operative report from Scottsdale Healthcare indicates that the Veteran reported underwent left knee surgery for chondromalacia, focal grade 3 lesion on the medial femoral condyle, large medial plica and mild chondromalacia patella on February 21, 2007; he was admitted and discharged that same day.  His assigned total disability rating terminated on March 31, 2007; a 20 rating was then assigned, effective April 1, 2007, for his chondromalacia patella.  Accordingly, he was granted a one month period for convalescence.  

After reviewing the treatment records, the Board finds that the evidence supports a disability rating only from February 21, 2007, through and including March 31, 2007.  None of the treatment records from immediately after the left knee surgery mention an anticipated period of recovery in excess of that period.  See Felden, 11 Vet. App. at 30 (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  No other evidence indicates that the treating physicians anticipated a lengthy convalescence. 

Moreover, the evidence does not indicate the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  The records dated after the surgery document the Veteran's request for physical therapy, but that he did not appear as scheduled.  VA treatment records documented continuing complaints of left knee pain; an orthopedic clinic note dated September 2007 indicated decreased and painful flexion upon evaluation, but indicated that evaluation was negative for effusion, instability, or tenderness. Anti-inflammatory medications were prescribed and icing and stretching were recommended documenting the Veteran's physical therapy noted improvement to near-normal ranges of motion, with strength also nearly normal.  

Therefore, the evidence of record does not reflect that the Veteran's treating physicians felt his recovery required convalescence beyond March 31, 2007.  For those reasons, a temporary total disability rating for convalescence after March 31, 2007 is not warranted.  There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to a disability rating greater than 20 percent for chondromalacia patella of the left knee is denied.

The claim for a disability rating higher than 10 percent for instability of the left knee is denied.

The claim for a disability rating higher than 10 percent for limited flexion of the left knee for the period prior to March 24, 2010 is denied.

The claim for a disability rating higher than 20 percent for limited flexion of the left knee for the period since March 24, 2010 is denied.

Entitlement to an additional temporary total rating beyond March 30, 2007, for treatment of and/or convalescence for left knee surgery is denied.


REMAND

The Veteran's claims of entitlement to service connection for diabetes mellitus was originally denied by the RO in a July 1997 rating decision.  No appeal was filed, and this determination is final.   See 38 U.S.C.A. § 7105 (West 2002).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Although the Veteran was provided a VCAA notice letter in January 2004, it was insufficient in light of the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); the January 2004 letter did not inform the Veteran that new and material evidence could be submitted to reopen his claim, nor did the letter indicate what type of evidence would qualify as "new" evidence or specifically inform the Veteran as to what evidence would be necessary to substantiate the element or elements required to establish service connection that was found insufficient in the previous denial.  In view of the foregoing, the Board finds that the claim must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed hepatitis C is related to his service.  The Veteran asserts that he contracted his hepatitis C as a result of inoculations during his service, but that, even absent an acute event or injury during service, his service resulted in his hepatitis C, and that he has had continuity of symptomatology regarding his hepatitis C in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed hepatitis C is related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board notes that the issues of entitlement to service connection for hypertension and headaches as secondary to diabetes mellitus and the issue of entitlement to TDIU are inextricably intertwined with the Veteran's petition to reopen his previously denied claim of entitlement to service connection for diabetes mellitus, as well as his claim of entitlement to service connection for hepatitis C, currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of these issue pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Please send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to reopen his previously denied claims for service connection of diabetes mellitus, in compliance with 38 C.F.R. § 3.156(a) and the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)); (b) inform him of the information and evidence that VA will seek to provide; (c) inform him of the information and evidence he is expected to provide; and (d) request that he provide any evidence in his possession pertaining to his claim to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  In particular, the Veteran must be apprised of the basis for the prior final denial, and informed of what evidence would be necessary to substantiate the element or elements required to establish service connection for diabetes mellitus that were found insufficient in the previous denial.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hepatitis is related to his service in the military, including any inoculations therein.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3. Following completion of the above, the RO should readjudicate the petition to reopen the previously denied claim of entitlement to service connection for diabetes mellitus and the issue of entitlement to service connection for hepatitis C, as well as the Veteran's inextricably intertwined TDIU claim and claims for service connection of hypertension and headaches on a secondary basis.  Consideration must be given to all additional evidence received since issuance of the most recent supplemental statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


